 

~~ Dp

oo

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 453 Filed 07/17/20 Page 1 of 3

JOHN D, CLINE (CA State Bar No. 237759)

50 California Street, Suite 1500

San Francisco, CA 94111

Telephone: (415) 662-2260 | Facsimile: (415) 662-2263
Email: cline@johndclinelaw.com

KEVIN M. DOWNEY (Admitted Pro Hac Vice)

LANCE A. WADE (Admitted Pro Hac Vice)

AMY MASON SAHARIA (Admitted Pro Hac Vice)

KATHERINE TREFZ (CA State Bar No. 262770)

WILLIAMS & CONNOLLY LLP

725 Twelfth Street, NW

Washington, DC 20005

Telephone: (202) 434-5000 | Facsimile: (202) 434-5029

Email: KDowney@we.com; LWade@we.com; ASaharia@we.com; KTrefz@we.com

Attorneys for Defendant ELIZABETH A. HOLMES

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, Case No. CR-18-00258-EJD

Plaintiff, WAIVER OF PERSONAL APPEARANCE AT
ARRAIGNMENT AND ENTRY OF “NOT
V. GUILTY” PLEA
ELIZABETH HOLMES and COURT’S ACCEPTANCE OF WAIVER

RAMESH “SUNNY” BALWANI,
Hon. Edward J. Davila
Defendants.

me ee ee a ee ee ee ee ee” ee he ee

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY OF “NOT GUILTY” PLEA
CR-18-00258-EJD I

 

 
 

 

on & Ww bw

~)

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 453 Filed 07/17/20 Page 2 of 3

Pursuant to Rule 10(b) of the Federal Rules of Criminal Procedure, I, Elizabeth A. Holmes,
acknowledge and agree to the following in the above case:

1. I have received a copy of the Second Superseding Indictment [Doc. 449] in this case. My
attorney has discussed the charges with me and after being so advised, I understand the nature and
substance of those charges, the maximum penalties, and my Constitutional rights. I waive a formal
reading of the Second Superseding Indictment in open court.

2, I understand I have a right to personally appear with my attorney in open court before a
judicial officer for arraignment on the Second Superseding Indictment. By signing this Waiver, I give
up my right to personally appear in open court for an arraignment. | further understand that absent the
present Waiver, I must appear before this Court as directed.

3. I am entering a “Not Guilty” plea with the filing of this Waiver. I understand that entry
by the Court of my not guilty plea will conclude the arraignment in this case for all purposes.

4. I have been informed of my rights under Title 18 U.S.C. § 3161-3174 (Speedy Trial Act),

and authorize my undersigned attorney to set times and delays under the Act without my being present.

Dated: July 17, 2020

=

Elizabeth A. Bolmes
Defendant

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY OF “NOT GUILTY” PLEA
CR-18-00258-EJD 2

 
 

 

=

_

oO eo SN DWH TH SF WY

Case 5:18-cr-00258-EJD Document 453 Filed 07/17/20 Page 3 of 3

oo

I am attorney of record for the above-named Defendant. I have reviewed the charges against my
client and agree and consent to the Waiver of Personal Appearance at Arraignment and Entry of Not

Guilty Plea.

DATED: July 17, 2020

 

  

LANCE WADE \

ttorney for Elizabeth Holmes

 

 

The Court accepts the Waiver of Defendant’s Appearance at Arraignment and enters a plea of

“Not Guilty” for the Defendant Elizabeth A. Holmes.

DATED:

 

| Hon. Edward J. Davila
United States District Judge

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY OF “NOT GUILTY” PLEA
CR-18-00258-EJD 3

 

 

 

 
